Exhibit 10.1
June 23, 2008
VIA HAND DELIVERY
Mr. Gregory Schafer
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Re:     Separation and Consulting Agreement
Dear Greg:
This letter sets forth the terms of the separation agreement (the “Agreement”)
that Onyx Pharmaceuticals, Inc. (the “Company”) is offering to you to facilitate
your separation from the Company:
     1. Separation Date. Unless you and the Company mutually agree in writing,
your last day of work with the Company and your employment termination date will
be the earliest to occur of the following two dates: (i) the date upon which a
new Chief Financial Officer begins his or her employment with the Company; or
(ii) December 15, 2008 (the “Separation Date”). The Company will immediately
initiate a search for a new Chief Financial Officer and will publicly announce
this search. Until the Separation Date, you shall continue to use your best
efforts to perform your assigned duties and responsibilities. During your
continued employment through the Separation Date, you will receive your regular
base salary payments and continued benefits coverage in which you are currently
enrolled. Of course, you must continue to comply with all of the Company’s
policies and procedures during your continued employment and the Company retains
the discretion to accelerate the Separation Date if you breach any Company
policies or procedures, or any of your other obligations to the Company.
     2. Accrued Salary and Vacation. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law.
     3. Separation Benefits. If you: (a) timely sign, and date this Agreement,
and allow it to become effective; and (b) sign and date the Separation Date
Release attached hereto as Exhibit A on or within 21 days after the Separation
Date, and allow the Separation Date Release to become effective; then the
Company will provide you with the following separation benefits (the “Separation
Benefits”):
            (a) Separation Payment. The Company will make a single lump-sum
payment to you equal to twelve (12) months of your current base salary, less
required payroll deductions and withholdings. This payment will be made on the
Company’s first ordinary

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 2
payroll date following the Effective Date of the Separation Date Release (as
defined in Exhibit A).
            (b) Health Insurance. As provided by the federal COBRA law and
comparable state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
current group health insurance benefits at your own expense for a period of time
following the Separation Date and, later, to convert to an individual policy if
you wish. You will be provided with a separate notice of your COBRA rights and
obligations on or after the Separation Date. If you timely elect continued
coverage under COBRA, as part of this Agreement, the Company will reimburse your
COBRA premiums (including the cost of dependent coverage, if applicable)
sufficient to continue your current level of health insurance coverage for a
period of twelve (12) months from the Separation Date provided that you remain
eligible for COBRA coverage.
            (c) Outplacement Assistance. The company will reimburse you for
reasonable outplacement assistance expenses incurred by you during the six
months after the Separation Date, up to a maximum reimbursement amount of
$15,000.00.
     4. Consulting Agreement. You will serve as a consultant to the Company
under the terms specified below. The consulting relationship commences on the
Separation Date and continues through the earlier of the following (the
“Consulting Period”): (a) six (6) months after the Separation Date; or (b) the
date that the Company terminates the Consulting Period due to your material
breach of this Agreement or the Proprietary Information Agreement (as defined in
Section 4(d)).
            (a) Consulting Services. You agree to provide consulting services to
the Company in any area of your expertise upon request by the Company. During
the Consulting Period, you will report directly to the Chief Financial Officer
or as otherwise specified by the Chief Financial Officer. You agree to exercise
the highest degree of professionalism and utilize your expertise and creative
talents in performing these services. You shall perform the following duties
during the Consulting Period: special assigned projects in the finance area
including without limitation to responding to questions or providing
clarification to historical practices and transition of responsibilities that
support the successful on boarding of the new Chief Financial Officer.
            (b) Consulting Fees and Benefits.
               (i) Consulting Fees. During the Consulting Period, you will be
paid consulting fees of $250.00 per hour for each hour or portion thereof that
you actually provide consulting services to the Company (“Consulting Fees”).
               (ii) Independent Contractor Relationship. During the Consulting
Period, your consulting relationship with the Company will be that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. As an independent contractor, during the

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 3
Consulting Period you will not be entitled to, and will not receive, any of the
benefits which the Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing, 401(k) Plan
matching contributions, or separation benefits, other than any rights you may
otherwise have with respect to such benefits due to your status as a former
employee including your rights to continued group health insurance coverage
pursuant to COBRA.
               (iii) Taxes and Withholding. You are solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of consulting services and receipt of Consulting Fees under this
Agreement. You are solely responsible for, and must maintain adequate records
of, expenses incurred in the course of performing services under this Agreement.
The Company will not withhold from the Consulting Fees any amount for taxes,
social security or other payroll deductions. The Company will regularly report
the Consulting Fees paid to you by filing Form 1099-MISC with the Internal
Revenue Service as required by law. You hereby acknowledge that you will be
entirely responsible for payment of any such taxes, and you hereby indemnify and
hold harmless the Company from any liability for any taxes, penalties or
interest that may be assessed by any taxing authority with respect to all
Consulting Fees you receive under this Agreement, with the exception of the
employer’s share of social security, if any.
               (iv) Stock Options and Restricted Stock. Your outstanding stock
options and restricted stock previously granted to you (the “Equity Awards”)
will continue to vest during the Consulting Period and will continue to be
governed by the terms of the applicable stock option agreements, stock option
plans, and restricted stock purchase agreements. Pursuant to these documents,
you will have three (3) months to exercise any vested but unexercised stock
options following the end of the Consulting Period. At the end of the Consulting
Period all of your unvested stock options will terminate immediately and all of
your unvested restricted stock awards will automatically be re-acquired by the
Company.
          (c) Limitations on Authority. You will have no responsibilities or
authority as a consultant to the Company other than as provided above. As a
consultant, you agree not to represent or purport to represent the Company in
any manner whatsoever to any third party unless expressly authorized by the CEO
or Board, in writing, to do so.
          (d) Proprietary Information and Inventions. You agree that Sections 1,
2, 3, 4 and 7 of the Employee Confidential Information and Inventions Assignment
Agreement between you and the Company (the “Proprietary Information Agreement” a
copy of which is attached hereto as Exhibit B) shall govern any Company
information to which you have access or which you develop, or inventions made by
you, while performing consulting services during the Consulting Period.
          (e) Other Work Activities. Throughout the Consulting Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your work for the Company, provided that such other
employment, consulting, or work relationships do not interfere with your
continuing obligations to the Company or otherwise create a conflict of

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 4
interest with the Company. The Company will make reasonable arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not interfere with other activities in which you may
engage. In order to protect the trade secrets and confidential and proprietary
information of the Company, you agree that, during the Consulting Period, you
will notify the Company, in writing, before you obtain competitive employment,
perform competitive work for any business entity, or engage in any other work
activity that is competitive with the Company, and you will obtain the Company’s
written consent before engaging in any such competitive activity. If you engage
in such competitive activity without the Company’s express written consent, or
otherwise materially breach this Agreement or the Proprietary Information
Agreement, then, in addition to any other remedies, the Company’s obligation to
pay you Consulting Fees will cease immediately and the Company will have the
right to terminate the Consulting Period as provided in Section 4 of this
Agreement.
     5. Other Compensation or Benefits.
            (a) General Compensation or Benefits. You acknowledge that, except
as expressly provided in this Agreement, you have not earned and will not
receive from the Company any additional compensation, including but not limited
to salary or bonuses, severance or employee benefits during your continued
employment or after the Separation Date. By way of example, but not limitation,
you acknowledge and agree that you are not eligible for any bonus compensation
for 2008; provided, however, that if your Separation Date is after December 31,
2008, you will be eligible for consideration of a bonus for 2008 pursuant to the
terms of the Annual Incentive Bonus Program (including the term that any such
bonus be approved by the Company’s Board Compensation Committee).
            (b) Change in Control Compensation or Benefits.
               (i) No Current Entitlement to Change in Control Benefits. You
acknowledge and agree that you are not currently entitled to receive any Change
in Control severance benefits (including without limitation any such benefits
under your Executive Change in Control Severance Benefits Agreement or any
accelerated vesting of your stock options or restricted stock provided for in
your stock option agreements, the Company’s stock option plan, or your
restricted stock purchase agreements).
               (ii) Change in Control Benefits Prior to the Separation Date.
From the date of this Agreement up until and including your Separation Date (the
“Continued Employment Period”), you shall be entitled to receive any Change in
Control benefits to which you become entitled during the Continued Employment
Period pursuant to the terms of your Executive Change in Control Severance
Benefit Agreement and any applicable stock option agreement, stock option plan,
or restricted stock purchase agreement; provided, however, that if any such
compensation or benefits are provided to you, they shall be in lieu of the
separation benefits and consulting agreement set forth in Sections 3 and 4
herein and you shall not be entitled to receive any of the compensation or
benefits set forth in Sections 3 and 4 herein.
               (iii) Change in Control Benefits After the Separation Date. After
the Separation Date, you shall not be entitled to receive any Change in Control
severance

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 5
benefits, regardless of whether the Company is subject to a Change in Control
after the Separation Date (including any Change in Control that occurs during
the Consulting Period). Any such change in control provisions in any agreements
(including without limitation your Executive Change in Control Severance
Benefits Agreement, stock option agreements, stock option plan, or restricted
stock purchase agreement providing for accelerated vesting of any equity
interest in the event of a change in control) are hereby superseded and shall
have no further force or effect. You expressly agree that your Executive Change
in Control Severance Benefits Agreement shall have no further force or effect
after the Separation Date and you hereby waive any right to any compensation or
benefits under that Agreement after the Separation Date.
            (c) Equity Awards Vesting During Consulting Period. Notwithstanding
Section 5(b)(iii) herein, if the Company consummates a Change in Control (as
defined in the Executive Change in Control Severance Benefits Agreement) during
the Consulting Period, and if the acquiring entity does not assume and continue
the vesting of the Equity Awards that would vest during the Consulting Period as
set forth in Section 4(b)(iv) herein, then you shall be entitled upon
consummation of the Change in Control to accelerated vesting of any such Equity
Awards such that you will be deemed vested in any Equity Awards that would have
vested during the Consulting Period.
     6. Proprietary Information Obligations. You acknowledge and reaffirm your
obligations under your Proprietary Information Agreement which continue during
your continued employment, and both during and after the Consulting Period.
     7. Return of Company Property. You agree to return to the Company, on the
Separation Date or earlier if requested by the Company, all Company documents
(and all copies thereof) and other property of the Company in your possession or
control. You agree that you will make a diligent and timely search to locate any
such documents, property and information. In addition, if you have used any
personally owned computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company confidential or proprietary data, materials or
information, then you agree to provide the Company, no later than the Separation
Date, with a computer-useable copy of all such information and then permanently
delete and expunge such Company confidential or proprietary information from
those systems without retaining any reproductions (in whole or in part); and you
agree to provide the Company access to your system as requested to verify that
the necessary copying and/or deletion is done. Your timely compliance with this
Section 7 is a precondition to your eligibility for the Separation Benefits.
Notwithstanding the foregoing, you will not be required to return, on the
Separation Date, any documents or other property that the Company authorizes in
writing for you to retain for your use in connection with your consulting
relationship with the Company, provided that, any such retained documents and
property must be immediately returned upon termination of the Consulting Period
or the Company’s earlier request.
     8. Nonsolicitation. You agree that during your continued employment and the
Consulting Period, and for one year following the termination of the Consulting
Period, you will not, either directly or through others, solicit or attempt to
solicit any

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 6
employee, consultant, or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or entity.
     9. Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation, and the Company (through
its officers and directors) agrees not to disparage you in any manner likely to
be harmful to your business, business reputation or personal reputation;
provided that the parties may respond accurately and fully to any question,
inquiry or request for information when required by legal process.
     10. Dispute Resolution. To aid in the rapid and economical resolution of
any disputes which may arise under this Agreement, you and the Company agree
that any and all claims, disputes or controversies of any nature whatsoever
arising from or regarding the interpretation, performance, negotiation,
execution, enforcement or breach of this Agreement, your employment, or the
termination of your employment, including but not limited to any statutory
claims, shall be resolved by confidential, final and binding arbitration
conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San Francisco,
California, in accordance with JAMS’ then-applicable arbitration rules. The
parties acknowledge that by agreeing to this arbitration procedure, they waive
the right to resolve any such dispute through a trial by jury, judge or
administrative proceeding. You will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The Company shall bear JAMS’
arbitration fees and administrative costs. Nothing in this Agreement shall
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction. The arbitrator,
and not a court, shall be authorized to determine whether the provisions of this
paragraph apply to a dispute, controversy or claim sought to be resolved in
accordance with these arbitration procedures.
     11. Release.
            (a) General Release. In exchange for the consideration provided to
you by this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release, acquit and forever discharge the Company, and
its parent, subsidiary, and affiliated entities, along with its and their
predecessors and successors and their respective directors, officers, employees,
shareholders, stockholders, partners, agents, attorneys, insurers, affiliates
and assigns (collectively, the “Released Parties”), of and from any and all
claims, liabilities and obligations, both known and unknown, that arise from or
are in any way related to

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 7
events, acts, conduct, or omissions occurring at any time prior to and including
the date that you sign this Agreement (collectively, the “Released Claims”).
            (b) Scope of Release. The Released Claims include, but are not
limited to: (a) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, other incentive compensation, vacation pay and the
redemption thereof, expense reimbursements, severance payments, fringe benefits,
stock, stock options, or any other ownership or equity interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
but not limited to claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), and the California Fair
Employment and Housing Act (as amended).
            (c) Exceptions. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any investigation or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that you hereby waive your right to any monetary
benefits in connection with any such claim, charge, investigation or proceeding.
You hereby represent and warrant that, other than the Excluded Claims, you are
not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.
     12. ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that: (a) your waiver and release do not apply
to any rights or claims that may arise after the date you sign this Agreement;
(b) you should consult with an attorney prior to signing this Agreement
(although you may voluntarily decide not to do so); (c) you have twenty-one
(21) days to consider this Agreement (although you may choose voluntarily to
sign this Agreement sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke this Agreement (in a written revocation sent to
and received by the Company’s Chief Executive Officer); and (e) this Agreement
will not be effective until the date upon which the revocation period has
expired, which will be the

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 8
eighth day after you sign this Agreement, provided that you do not revoke it
(the “Effective Date”).
     13. Section 1542 Waiver. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. (California Civil Code section 1542)
You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to your release of claims in this Agreement, including your release
of unknown and unsuspected claims.
     14. Entire Agreement. This Agreement, including all exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. It supersedes any and
all other agreements entered into by and between you and the Company on its
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
may not be modified except in a written agreement approved by the Board and
signed by you and a duly authorized officer of the Company. Each party has
carefully read this Agreement, has been afforded the opportunity to be advised
of its meaning and consequences by his or its respective attorneys, and signed
the same of his or its own free will. Any ambiguity in this Agreement shall not
be construed against either party as the drafter.
     15. Attorneys’ Fees. If either you or the Company brings any action to
enforce rights under this Agreement, the party successful in enforcing this
Agreement shall be entitled to recover reasonable attorneys’ fees and costs
incurred by that party in connection with such action.
     16. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.
     17. Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California without regard to conflict of laws principles.
     18. Application of Section 409A. The Separation Benefits paid pursuant to
Section 3(a) shall be paid no later than March 15th following the date of this
Agreement. It is the intention of the preceding sentence to apply the
“short-term deferral rule” set forth in Treasury
Regulation Section 1.409A-1(b)(4) to such payments. The Separation Benefits paid
pursuant to Section 3(b) are intended to be paid pursuant to the exception
provided by

 



--------------------------------------------------------------------------------



 



Mr. Gregory Schafer
June 23, 2008
Page 9
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The Separation Benefits paid
pursuant to Section 3(c) are intended to be paid pursuant to the exception
provided by Treasury Regulation Section 1.409A-1(b)(9)(v)(A).
     19. Severability; Waiver of Breach. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be deemed modified so as to be rendered enforceable
in a manner consistent with the intent of the parties, insofar as possible under
applicable law. Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.
     20. Indemnification Agreement. Nothing in this Agreement shall affect the
terms of the Indemnity Agreement you entered into with the Company on April 13,
2006, which shall continue in full force and effect.
     21. Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original, all of which together constitutes one and
the same instrument. Facsimile signatures are as effective as original
signatures.
If this Agreement is acceptable to you, please sign below within twenty-one
(21) days of your receipt of this Agreement, and return the fully signed
original to me. If you do not sign this Agreement within the aforementioned
timeframe and promptly return it to me, then the Company’s offer of Separation
Benefits contained herein will expire.

 



--------------------------------------------------------------------------------



 




Mr. Gregory Schafer
June 23, 2008
Page 10
We wish you the best and look forward to continuing to work with you prior to
and during the Consulting Period.
Sincerely,
Onyx Pharmaceuticals, Inc.

         
By:
   /s/ N. Anthony Coles    
 
 
 
N. Anthony Coles    
 
  President & Chief Executive Officer    

Exhibit A — Separation Date Release
Exhibit B — Proprietary Information, Agreement
Understood and Agreed:

         

 /s/ Gregory Schafer    
 
Gregory Schafer
   

Date: June 23, 2008

 



--------------------------------------------------------------------------------



 



Exhibit A
SEPARATION DATE RELEASE
(To be signed on or within 21 days after the Separation Date)
     Pursuant to the terms of the Separation Agreement (the “Agreement”) between
Onyx Pharmaceuticals, Inc. (the “Company”) and me dated June 23, 2008, and as a
condition of the Separation Benefits to be provided to me under the Agreement, I
hereby provide the following Separation Date Release (the “Release”). I
understand that I am not entitled to the Separation Benefits unless I timely
sign this Release and allow it to become effective.
     1. Release.
          (a) General Release. In exchange for the Separation Benefits to be
provided to me that I am not otherwise entitled to receive, I hereby generally
and completely release, acquit and forever discharge the Company and its parent,
subsidiary, and affiliated entities, along with its and their predecessors and
successors and their respective directors, officers, employees, shareholders,
stockholders, partners, agents, attorneys, insurers, affiliates and assigns
(collectively, the "Released Parties”), of and from any and all claims,
liabilities and obligations, both known and unknown, that arise from or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date that I sign this Release (collectively, the
“Released Claims”).
          (b) Scope of Release. The Released Claims include, but are not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company, or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, other incentive compensation, vacation pay and the redemption
thereof, expense reimbursements, severance payments, fringe benefits, stock,
stock options, or any other ownership or equity interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including but not limited to
claims based on or arising from the Agreement); (d) all tort claims, including
but not limited to claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), and the California Fair
Employment and Housing Act (as amended).
          (c) Exceptions. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims

A-1



--------------------------------------------------------------------------------



 



for breach of the Agreement arising after the date that I sign the Release. In
addition, nothing in this Release prevents me from filing, cooperating with, or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
hereby waive my right to any monetary benefits in connection with any such
claim, charge, investigation or proceeding. I hereby represent and warrant that,
other than the Excluded Claims, I am not aware of any claims I have or might
have against any of the Released Parties that are not included in the Released
Claims.
     2. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the ADEA, that the consideration given
for the Release is in addition to anything of value to which I was already
entitled, and that I have been advised by this writing, as required by the ADEA,
that: (a) my release of claims does not apply to any rights or claims that arise
after the date I sign this Release; (b) I should consult with an attorney prior
to signing this Release (although I may choose voluntarily not to do so); (c) I
have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign it sooner); (d) I have seven (7) days following the date I
sign this Release to revoke it by providing written notice of my revocation to
the Company’s Board of Directors; and (e) this Release will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release (“Effective Date”).
     3. Section 1542 Waiver. In giving the general release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any other jurisdiction of similar
effect with respect to my release of claims, including but not limited to any
unknown or unsuspected claims herein.
     4. Representations. I hereby represent that I have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.
Understood and Agreed:

     
 
Gregory Schafer
   

         
Date:
  June 23, 2008    
 
 
 
   

A-2



--------------------------------------------------------------------------------



 



Exhibit B
PROPRIETARY INFORMATION, AGREEMENT
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
     In consideration of my employment or continued employment by Onyx
Pharmaceuticals, Inc or its subsidiaries or affiliates (the “Company”), and the
compensation paid to me now and during my employment with the Company, I agree
to the terms of this Agreement as follows:
1. Confidential Information Protections.
     1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized in writing by an officer of Company. I will obtain such
officer’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information. I hereby assign to Company any rights
I have or may acquire in any and all Confidential Information and recognize that
all Confidential Information shall be the sole and exclusive property of Company
and its assigns.
     1.2 Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
techniques, methodologies, techniques, processes, assay systems, procedures,
tests, formulations, gene sequences and loci, compounds, micro-organisms or
other cell types, proteins, peptides, genetic and other biological material,
computer programs, algorithms, software, reports, documentation, equipment, and
devices; (b) information regarding products, services, plans for research and
development, unpublished test results, clinical trials, marketing and business
plans, budgets, financial statements, contracts, prices, suppliers, and
customers; (c) information regarding the skills and compensation of Company’s
employees, contractors, and any other service providers of Company; and (d) the
existence of any business discussions, negotiations, or agreements between
Company and any third party.
     1.3 Third Party Information. I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information") subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.
     1.4 No Improper Use of Information of Prior Employers and Others. I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
in confidence or trust prior to my employment by Company. I further represent
that I have not entered into, and will not enter into, any agreement, either
written or oral, in conflict with my obligations under this Agreement. During my
employment by Company, I will not improperly use or disclose any confidential
information or trade secrets of any former employer or other third party, nor
will I bring onto the premises of Company or use any unpublished documents or
any property belonging to any former employer or other third party, in violation
of any lawful agreements with that former employer or third party. I will use in
the performance of my duties only information that is generally known and used
by persons with training and experience comparable to my own, is common
knowledge in the industry or otherwise legally in the public domain, or is
otherwise provided or developed by Company.
2. Inventions.
     2.1 Inventions and Intellectual Property Rights. As used in this Agreement,
the term “Invention” means any ideas, concepts, information, materials,
processes, methods, data, programs, know-how, improvements, discoveries,
developments, designs, artwork, formulae, other patentable or copyrightable
works, and techniques and all Intellectual Property Rights in any of the items
listed above. The term “Intellectual Property Rights” means all trade secrets,
copyrights, trademarks, mask work rights, patents and other intellectual
property rights recognized by the laws of any jurisdiction or country.
     2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; and (c) I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of

B-1



--------------------------------------------------------------------------------



 



sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
     2.3 Assignment of Company Inventions. Inventions assigned to the Company or
to a third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.” Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and that I have set forth in Exhibit A, I
hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.
     2.4 Obligation to Keep Company Informed. During the period of my employment
and for one (1) year after my employment ends, I will promptly and fully
disclose to Company in writing (a) all Inventions authored, conceived, or
reduced to practice by me, either alone or with others, including any that might
be covered under California Labor Code section 2870, and (b) all patent
applications filed by me or in which I am named as an inventor or co-inventor.
     2.5 Government or Third Party. I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.
     2.6 Enforcement of Intellectual Property Rights and Assistance. During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries. If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
     2.7 Incorporation of Software Code. I agree that I will not incorporate
into any Company software or otherwise deliver to Company any software code
licensed under the GNU General Public License or Lesser General Public License
or any other license that, by its terms, requires or conditions the use or
distribution of such code on the disclosure, licensing, or distribution of any
source code owned or licensed by Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.
4. Additional Activities. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity directly related to or competitive with the
business in which the Company is now or becomes involved, or would otherwise
conflict with my obligations to the Company. To protect the Company’s
Intellectual Property Rights, and because of the position in the Company that I
hold, I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly, solicit, induce or encourage, or
attempt to solicit, induce, or encourage or otherwise cause any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, independent
contractor, or consultant to or for any other person or entity (or any such
employee, consultant or independent contractor who has terminated their
relationship with the Company within the six months prior to the date of the
action prohibited hereunder), or (b) directly or indirectly solicit the business
of any client or customer of the Company (other than on behalf of the Company)
if such solicitation would involve the unauthorized use or disclosure of the
Company’s Confidential Information.
5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without further notice. Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.

B-2



--------------------------------------------------------------------------------



 



6. Notification Of New Employer. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company providing a copy of this
Agreement or otherwise.
7. General Provisions.
     7.1 Governing Law and Venue. This Agreement and any action related thereto
will be governed, controlled, interpreted and defined by and under the laws of
the State of California, without giving effect to any conflicts of laws
principles that require the application of the law of a different state. I
hereby expressly consent to the personal jurisdiction and venue in the state and
federal courts for the county in which Company’s principal place of business is
located for any lawsuit filed there against me by Company arising from or
related to this Agreement.
     7.2 Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
be unimpaired and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
     7.3 Survival. This Agreement shall survive the termination of my employment
and the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.
     7.4 Employment. I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.
     7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of such change to the other
party.
     7.6 Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
     7.7 Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion.
     7.8 Export. I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
     7.9 Entire Agreement. The obligations pursuant to sections of this
Agreement titled “Confidential Information Protections” and “Inventions” shall
apply at any time during which I was previously employed, or am in the future
employed by Company or, to the fullest extent permitted by law, to any time
during which I was previously engaged, or am in the future engaged, by Company
as an independent contractor, if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and an officer of the Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

B-3



--------------------------------------------------------------------------------



 



     This Agreement shall be effective as of the first day of my employment with
Company.

                  EMPLOYEE:       ONYX PHARMACEUTICALS, INC.:
 
                I have read, understand, and accept this agreement
and have been given the opportunity to discuss it
with independent legal counsel.       Accepted and agreed:
 
                          (Signature)
      (Signature)

 
                By:           By: LEONIE MCCONVILLE
 
               
 
                Title:           Title: SR. DIRECTOR, HR & FACILITIES
 
               
 
               
Date:
          Date:    
 
               
 
                Address:           Address: 2100 POWELL ST, EMERYVILLE, CA 94608
 
               

B-4



--------------------------------------------------------------------------------



 



EXHIBIT A
INVENTIONS
1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Section 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

  o   None     o   See immediately below:    
 
   
 
    o   Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below and the proprietary rights and obligations with respect to which I
owe to the following party(ies):

             
 
  Invention or Improvement   Party(ies)   Relationship
 
           
   1.
           
 
           
 
           
   2.
           
 
           
 
           
   3.
           
 
           

  o   Additional sheets attached.

3. Limited Exclusion Notification.
     This is to notify you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and Company does not require
you to assign or offer to assign to Company any Invention that you develop
entirely on your own time without using Company’s equipment, supplies,
facilities or trade secret information, except for those Inventions that either:
     a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
     b. Result from any work performed by you for Company.
     To the extent a provision in the foregoing Agreement purports to require
you to assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
     This limited exclusion does not apply to any patent or Invention covered by
a contract between Company and the United States or any of its agencies
requiring full title to such patent or Invention to be in the United States.

B-5